 
 
I 
111th CONGRESS 1st Session 
H. R. 969 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2009 
Mr. Simpson (for himself and Mr. Minnick) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To permit commercial vehicles at weights up to 129,000 pounds to use certain highways of the Interstate System in the State of Idaho, which would provide significant savings in the transportation of goods throughout the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Idaho Efficient Vehicle Demonstration Act of 2009. 
2.FindingsCongress finds that— 
(1)States including Montana, Nevada, Utah, and Wyoming have been grandfathered the right to operate up to 129,000-pound or greater vehicle combinations on 9 axles or more on Federal highways; 
(2)laws governing Federal highway funding effectively impose a limit of 105,500 pounds on the weight of vehicles permitted to use the Interstate System within the State of Idaho; 
(3)the State of Idaho is surrounded by the States specified in paragraph (1) that allow higher weight limits on the Interstate System, which puts the State of Idaho at a disadvantage in moving freight within Idaho and into those surrounding States; 
(4)in 2003, the legislature of the State of Idaho adopted House Bill 395, which established a 10-year pilot project that allows vehicle combinations up to 129,000 pounds to be operated on 10 axles on specific routes in that State, but does not address the Interstate System; 
(5)in enacting the pilot project program in House Bill 395 of the State, the legislature required the Idaho Transportation Department to report to the legislature on the effect of the program; 
(6)the Idaho Transportation Department is required to submit reports every 3 years during the 10-year life of the pilot project program that describe the results of monitoring and evaluation of all important impacts, including impacts to safety, bridges, and pavement, on all pilot project routes; 
(7)the pilot project program terminates on July 1, 2013, unless the program is otherwise extended or sooner repealed by the legislature; 
(8)the administration of the pilot project, coupled with the fact that vehicle combinations cannot operate at 129,000 pounds on the Interstate System, has forced those heavier vehicle combinations to divert onto small State and local roads on which higher vehicle weight limits are allowed under State law; 
(9)the diversion of those vehicles onto those roads increases fuel costs because of increased idling time and total travel time along those roads; 
(10)the cost of transportation fuel has increased more than 80 percent between calendar years 2007 and 2008; and 
(11)permitting commercial vehicles to travel on a select few Interstate System highways within the State at increased weight limits would provide— 
(A)significant savings in the transportation of goods throughout the State; and 
(B)substantial data and an opportunity for analysis of the impacts of the vehicles on bridges, highway safety, and pavements. 
3.DefinitionsIn this Act the following definitions apply: 
(1)Covered interstate system highwayThe term covered Interstate System highway means any portion of a highway designated as a route on the Interstate System that, as of the date of enactment of this Act, is not exempt from the requirements of subsection (a) of section 127 of title 23, United States Code, pursuant to a waiver under that subsection. 
(2)DirectorThe term Director means the Director of the Idaho Transportation Department. 
(3)Interstate systemThe term Interstate System has the meaning given the term in section 101(a) of title 23, United States Code. 
(4)Pilot projectThe term pilot project means the 10-year pilot project of the State, established in 2003 under House Bill 395 of the State, that permits vehicle combinations weighing up to 129,000 pounds to be operated on specific routes in that State. 
(5)SecretaryThe term Secretary means the Secretary of Transportation. 
(6)StateThe term State means the State of Idaho. 
4.Waiver of highway funding reduction relating to weight of vehicles using interstate system highways 
(a)Prohibition relating to certain vehiclesNotwithstanding section 127(a) of title 23, United States Code, the total amount of funds apportioned to the State under section 104(b)(1) of that title for any period may not be reduced under section 127(a) if the State permits a vehicle combination described in subsection (b) to use a covered Interstate System highway in the State in accordance with this Act. 
(b)Combination vehicles in excess of 105,500 pounds up to 129,000 poundsA vehicle described in this subsection is a vehicle that— 
(1)has a weight in excess of 105,500 pounds but not more than 129,000 pounds; 
(2)consists of a power unit hauling 2 or more trailers or semitrailers; 
(3)does not exceed any vehicle weight limitation that is applicable under State law to the operation of the vehicle on highways in the State that are not part of the Interstate System, as those laws are in effect on the date of enactment of this Act; and 
(4)is limited to travel only on— 
(A)the portion of Interstate Route 15 extending from the Montana border to the junction with Interstate Route 86; 
(B)the portion of Interstate Route 86 extending from the junction of Interstate Route 15 to the junction with Interstate Route 84; and 
(C)the portion of Interstate Route 84 extending from the Utah border to the Oregon border. 
(c)Termination of authority 
(1)In generalSubject to paragraph (2), this section and the authority provided under this section shall terminate on July 1, 2013. 
(2)ExceptionsThis section and the authority provided under this section shall terminate on— 
(A)a date that is later than the date specified in paragraph (1), if the project is extended to that later date by the State; or 
(B)any date that is before, on, or after the date specified in paragraph (1), if the Secretary— 
(i)determines that— 
(I)operation of vehicles described in subsection (b) on covered Interstate System highways has adversely affected safety on the overall highway system; or 
(II)the Director has failed to collect the data described in section 5(2); and 
(ii)publishes the determination, together with the date of termination of this section, in the Federal Register. 
(d)Consultation regarding termination for safetyIn making a determination under subsection (c)(2)(A)(i), the Secretary shall consult with the Director. 
5.Responsibilities of StateFor the purpose of section 4, the State shall be considered to meet the conditions under this section if the Director— 
(1)submits to the Secretary a plan for use in meeting the conditions described in paragraph (2); and 
(2)collects data on the net effects that the operation of vehicles described in section 4(b) on covered Interstate System highways in the State has on the safety of the overall highway system, as required by House Bill 395 of the State. 
 
